—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered April 29, 1992, convicting defendant, after a jury trial, of two counts of rape in the first degree, one count of sodomy in the first degree, three counts of sexual abuse in the first degree, two counts of robbery in the first degree, one count of robbery in the third degree, two counts of burglary in the first degree and one count of burglary in the second degree, and sentencing defendant to consecutive terms of 81/s to 25 years on each of the first-degree robbery and rape convictions and 21/» to 7 years on the third-degree robbery conviction and one of the sexual abuse convictions, to be served concurrently *249with concurrent terms of 8V3 to 25 years on each of the first-degree burglary and sodomy convictions, 5 to 15 years on the second-degree burglary conviction, and 2x/3 to 7 years on the remaining first-degree sexual abuse convictions, unanimously affirmed.
Defendant’s testimony provided a basis for the challenged aspects of the People’s cross-examination and rebuttal concerning items found in defendant’s apartment. In any event, any error in this regard was harmless in view of the overwhelming evidence of guilt (People v Crimmins, 36 NY2d 230), as was any error involving the People’s cross-examination of defendant through the use of his employment records. We perceive no abuse of sentencing discretion. We have reviewed defendant’s remaining claims and find them to be without merit. Concur— Sullivan, J. P., Rosenberger, Ellerin and Williams, JJ.